Exhibit 10

 

LOGO [g6370051.jpg]    

Consolidated Edison, Inc.

4 Irving Place

New York, NY 10003

November 21, 2013

Mr. John McAvoy

c/o Consolidated Edison, Inc.

4 Irving Place

New York, New York 10003

Dear John:

The Board of Directors (the “Board”) of Consolidated Edison, Inc. (the
“Company”) has elected you, and is delighted that you will be assuming the
position of, President and Chief Executive Officer (“CEO”) of the Company,
effective as of December 26, 2013 (the “Effective Date”). On behalf of the
Company, I am pleased to offer you the terms of your new position as set forth
below.

1. Position and Duties. You will be promoted to serve as President and CEO of
the Company, reporting directly to the Board. In your capacity as President and
CEO, you will have the authorities and duties commensurate with that position
and such other authority and duties commensurate with the position as may be
determined from time to time by the Board. You have been appointed to serve as a
member of the Board effective as of the Effective Date.

2. Compensation.

(a) Base Salary. Commencing on the Effective Date, your initial base salary as
President and CEO of the Company will be $1,140,000.

(b) Annual Incentive Opportunity. You will continue to participate in the
Company Executive Incentive Plan (“EIP”) in accordance with its terms and
conditions. Your target annual bonus opportunity under the EIP for calendar year
2014 as President and CEO will be 100% of your base salary (and your maximum
bonus opportunity will be 200% of your base salary).

(c) Long Term Incentive Opportunity. You will continue to participate in the
Company Long Term Incentive Plan (“LTIP”) in accordance with the terms and
conditions of the LTIP and any applicable award documents. Your 2014 LTIP
opportunity will be determined by the Management Development and Compensation
Committee of the Board (“MD&C Committee”) in February 2014 and will be targeted
within a competitive range of the market median for chief executive officers of
the Company’s peer group.



--------------------------------------------------------------------------------

(d) Other Benefits. You will continue to be eligible to participate in all of
the Company’s plans, practices, policies and programs, including, without
limitation, the Company’s Severance Program for Officers, and to receive all
fringe benefits and perquisites generally available to senior executives of the
Company, as they exist from time to time.

(e) Compensation Review. Your compensation will be reviewed and determined by
the MD&C Committee as part of its annual performance review of the Company’s
senior executives.

3. Employee Patents and Confidential and Propriety Information. In connection
with your promotion, you will execute the Company’s amended Corporate Policy
Statement with respect to Employee Patents and Confidential and Proprietary
Information.

4. Indemnification. To the fullest extent permitted by applicable law, the
Company shall (a) indemnify you as an officer or director of the Company or a
trustee or fiduciary of an employee benefit plan of the Company against all
liabilities and reasonable expenses that you may incur in any threatened,
pending, or completed action, suit or proceeding, whether civil, criminal or
administrative, or investigative and whether formal or informal, because you are
or were an officer or director of the Company or a trustee or fiduciary of such
employee benefit plan; (b) pay for or reimburse your reasonable expenses
incurred in the defense of any proceeding to which you are a party because you
are or were an officer or director of the Company or a trustee or fiduciary of
such employee benefit plan and (c) if the Company maintains directors and
officers liability insurance, to cover you under such insurance to the same
extent as its other officers and directors. Your rights under this paragraph 4
shall survive the termination of your employment by the Company.

5. Reimbursements. Any reimbursement payable to you shall be paid in accordance
with the Company’s business expense reimbursement policy, provided that such
reimbursement will be paid no later than the last day of the calendar year
following the calendar year in which the related expense was incurred. No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, and the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

6. At-Will Employment. Your employment with the Company is employment at-will.
Employment at-will may be terminated with or without cause and with or without
notice at any time by you or the Company. Nothing in this letter or in any
document or statement shall limit your right or the Company’s right to terminate
your employment at-will. Only the Board has the authority to enter into an
agreement for employment for any specified period of time or to make an
agreement for employment other than at-will and then only in writing.

 

2



--------------------------------------------------------------------------------

If you accept these terms, please indicate your acceptance by signing the two
original letters provided. Please keep one letter for your records and return
the other to me.

We look forward to your continued success and contributions to the Company.

If you have any questions, please do not hesitate to contact Carole Sobin.

 

Yours sincerely,

 

CONSOLIDATED EDISON, INC.

/s/ George Campbell Jr. Name: George Campbell Jr.

 

Agreed and accepted as of the date below: /s/ John McAvoy John McAvoy

Date: 11/21/13

 

3